NO. 07-05-0463-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                   JANUARY 4, 2006
                           ______________________________

                             Ex parte R. WAYNE JOHNSON,

                                                       Relator
                         _________________________________

                          On Petition for Writ of Habeas Corpus
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Relator R. Wayne Johnson, an indigent inmate, seeks a writ of habeas corpus

seeking release from the effect of five administrative disciplinary proceedings initiated

against him while an inmate. He contends that during the proceedings he was denied his

rights to due process and legal counsel. We dismiss the petition.

       Our jurisdiction to issue writs of habeas corpus is limited. Ex parte Layton, 928
S.W.2d 781, 782 (Tex. App.–Amarillo 1996, orig. proceeding). It extends only to those

situations wherein a person is restrained of his liberty by virtue of an order, process or

commitment issued by a “‘court or judge.’” Id.; TEX . GOV ’T CODE ANN . art. 22.221(d)

(Vernon 2004). Nothing in Johnson’s petition illustrates that the administrative disciplinary

decisions about which he complains were issued by a court or judge as contemplated by

art. 22.221(d). Thus, he failed to illustrate that we have jurisdiction to consider the matter.
The petition is dismissed for want of jurisdiction.



                                           Per Curiam




                                       2